Judgment unanimously affirmed. Memorandum: We conclude that the trial evidence was legally sufficient to support defendant’s conviction for manslaughter in the second degree. We reject defendant’s contention that because he intended to cause harm, he did not act recklessly (see, People v Usher, 39 AD2d 459, affd 34 NY2d 600). Manslaughter in the second degree includes intentional conduct undertaken in gross disregard of a risk of death (People v Walker, 58 AD2d 737, 738).
Viewed most favorably to the People, the evidence shows that prior to defendant’s attack, he and the victim argued over some pills and defendant threatened to "bust” the victim over the head and kill him. During a subsequent argument over a pack of cigarettes, defendant picked up a wooden bed slat and upon entering the victim’s apartment, hit the victim in the temple area of the head. The blow was struck with such force that a laceration cut almost all the way through the scalp. The victim died later that day from the head injury. Under the circumstances, the jury could reasonably conclude that defendant acted recklessly in causing the death of the victim (Penal Law § 15.05 [3]; § 125.15 [1]; see, People v Osburn, 124 AD2d 1048).
We have examined defendant’s remaining claims and find them to lack merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J.—manslaughter, second degree, and another offense.) Present—Dillon, P. J., Doerr, Green, Balio and Davis, JJ.